Citation Nr: 1743016	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO. 13-21 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a spinal cord injury, to include cauda equina syndrome.

2. Entitlement to service connection for residuals of a spinal cord injury, to include cauda equina syndrome.

3. Entitlement to a disability rating for posttraumatic stress disorder (PTSD) in excess of 70 percent since November 9, 2011, in excess of 50 percent prior to November 9, 2011.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to March 1, 2016.



ORDER

Reopening of the claim of entitlement to service connection for residuals of a spinal cord injury, to include cauda equine syndrome, is granted.

Service connection for residuals of a spinal cord injury, to include cauda equina syndrome, is denied.

Since November 9, 2011, a disability rating for PTSD in excess of 70 percent is denied.

For the period on appeal prior to November 9, 2011, a disability rating for PTSD of 70 percent, but not higher, is granted.

For the period on appeal prior to March 1, 2016, TDIU is granted.


FINDINGS OF FACT

1. In a June 2005 rating decision, the RO denied an application to reopen a claim of entitlement to service connection for residuals of a spinal cord injury; the evidence of record at the time of the June 2005 decision established a current spinal cord disability and a low back injury in service, but did not establish a nexus between the current disability and the injury in service.

2. The evidence received since the June 2005 decision relates to the unestablished fact of nexus that would have been necessary to substantiate the claim of entitlement to service connection for residuals of a spinal cord injury at the time of the June 2005 decision.

3. Cauda equina syndrome is not listed among the diseases for which the presumption of service connection for certain chronic diseases, and the provisions regarding chronicity in service and continuity of symptomatology after service must be considered; residuals of a spinal cord injury, to include cauda equina syndrome, is not related to injury or disease in service and is not related by causation or permanent worsening to a service-connected disability or disabilities.

4. For the entire period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but has not been manifested by total occupational and social impairment.

5. For the period on appeal prior to March 1, 2016, the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The June 2005 RO rating decision is final with respect to entitlement to service connection for residuals of a spinal cord injury. 38 U.S.C.A. § 7105 (West 2014).

2. The criteria for reopening the claim of entitlement to service connection for residuals of a spinal cord injury have been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

3. Residuals of a spinal cord injury, to include cauda equina syndrome, were not incurred in service and are not proximately due to, a result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

4. Since November 9, 2011, the criteria for a disability rating in excess of 70 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2016).

5. For the period on appeal prior to November 9, 2011, the criteria for a disability rating of 70 percent for PTSD, but no higher, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2016).

6. For the period on appeal prior to March 1, 2016, the criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is a veteran (the Veteran) who had active duty service from December 1974 to December 1986. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the RO in St. Petersburg, Florida.

The Veteran was represented initially by a private attorney. However, the Veteran revoked this authority in writing in May 2016 and is advocating his appeal pro se. 

In December 2016, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board. See 38 C.F.R. § 20.700(e) (2016). A transcript of the hearing is associated with the claims file. On the transcript of the Board hearing the Veteran waived his right to have the appeal remanded to the RO for consideration of additional evidence. 

The issue of TDIU entitlement prior to March 1, 2016, is being considered here as a component of the increased rating claim in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating). 

The RO assigned the effective date for TDIU in accordance with the date the VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) was received. However, the claim of entitlement to service connection for PTSD was received on August 3, 2009, leaving a pending TDIU claim for the period prior to the current effective date.

The Board notes that while the rating for traumatic brain injury was briefly combined with the rating for PTSD, the RO subsequently separated the ratings in May 2016. The May 2010 rating decision on appeal did not address a rating for traumatic brain injury, nor did the June 2013 Statement of the Case or VA Form 8. Service connection for traumatic brain injury was not granted until October 2013. The Veteran has not filed a Notice of Disagreement with the rating for traumatic brain injury. Accordingly, the rating for traumatic brain injury is not on appeal. 

The Board also notes that the RO limited its decision to claimed spinal cord injury and neurological residuals, hewing closely to the Veteran's claim, which specified "spinal cord injury." The RO's decision was that there was no spinal cord injury in service and therefore there were no residuals. The RO did not address whether bone or joint residuals affecting the thoracolumbar spine resulted from the acknowledged in-service motor vehicle accident. However, the Board acknowledges VA's duty to liberally interpret claims, and that the Veteran is not competent to determine the scope of any residual disability. Clemons v. Shinseki, 23 Vet. App. 1 (Vet. App. Feb 17, 2009). The service treatment records include findings of lumbar sacroiliitis and ankylosing spondylitis, which could potentially be residuals of the in-service motor vehicle accident. However, the matter of entitlement to service connection for bone and joint residuals has not been developed or adjudicated by the RO and is therefore not encompassed in the current appeal. The Veteran is advised that the service treatment records, his statements, and his testimony, do not meet the standards of an intent to file a claim under 38 C.F.R. § 3.155(b), or those of a completed claim under 38 C.F.R. § 3.155(a). 

Service Connection Claim

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a spinal cord injury, to include cauda equina syndrome.

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran first claimed entitlement to service connection for "spinal cord injuries" in January 1987. That claim was denied in April 1987 based on the Veteran's failure to report for a scheduled VA examination. The Veteran applied to reopen the claim for "spinal cord trauma" in November 1991. In a January 1992 decision, the claim was reopened and denied. The Veteran again applied to reopen the claim for "spinal cord injury" in August 2004. In a June 2005 rating decision, the RO denied the application. 

Although notified of the RO's decision and of his right to appeal, the Veteran did not initiate an appeal of the June 2005 decision (see 38 C.F.R. § 20.200 (2016)). The June 2005 rating decision is the last disallowance on any basis. See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998) (the Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened).

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). The Veteran requested to have the previously denied claim reopened in August 2009. 

New evidence is defined as evidence not previously submitted to agency decision makers and material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b). 

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim. 38 C.F.R. § 3.156(c).

To reopen a claim, it is not required that new and material evidence be received as to each previously unproven element of a claim. Where a prior denial was based on lack of current disability and nexus, newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination. See Shade v. Shinseki, 24 Vet. App. 100 (2010).

For purposes of the "new and material" analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The evidence of record at the time of the June 2005 decision established both a current spinal cord disability and an injury affecting the low back in service, but did not establish a nexus between the current disability and the injury in service. The evidence received since the June 2005 decision includes a November 2010 private nexus opinion that purports to relate current spinal cord injury residuals to the in-service motor vehicle accident. As this evidence relates to the unestablished fact of nexus necessary to substantiate the claim of entitlement to service connection for residuals of a spinal cord injury, the Board finds that reopening of the claim is warranted. 


Entitlement to service connection for residuals of a spinal cord injury. 

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

The basic law applicable to direct service connection claims is set out above. Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). However, spinal cord injuries are not listed among the presumptive chronic diseases; and, because they are injuries, are not encompassed by organic disease of the nervous system. 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

Service treatment records include a May 5, 1980, Emergency Department Note, which reveals that the Veteran was involved in a motor vehicle accident. The pre-printed form contains injury information for all body systems which are intended to be marked by the examiner as appropriate. The examiner circled the entries for "Spine/Brain" and put a line through "Brain." The examiner also circled "Back." It was noted that the Veteran's neck and spine were immobilized after he was extracted from the vehicle. Upon arrival for treatment, his condition was assessed as critical. He was conscious and not bleeding. He reported minimal pain. He was breathing normally and communicating. 

A May 5, 1980, Clinical Note indicates the Veteran complained that he was unable to move his legs after the accident. However, X-rays of the entire spine were normal and the most likely diagnosis was thought to be conversion syndrome (VBMS record 12/29/2004 at 7). 

The Board observes that a conversion disorder is a mental disorder characterized by conversion symptoms (loss or alteration of voluntary motor or sensory functioning suggesting physical illness, such as seizures, paralysis, dyskinesia, anesthesia, blindness, or aphonia) having no demonstrable physiological basis. See Dorland's Illustrated Medical Dictionary 556 (31st ed. 2007).

May 6, 1980, Emergency Department and Nursing Notes reveal that, although the Veteran had been unable to walk or move his lower extremities after the accident, he had regained such ability. Other than back pain and sleepiness, the Veteran reported no other problems (VBMS record 12/29/2004 at 9, 15).  

A May 7, 1980, Discharge Nursing Note reveals a diagnosis of rule out spinal cord injury (VBMS record 12/29/2004 at 16).

A May 7, 1980, Line of Duty investigation reveals the Veteran was involved in a car accident on May 5, 1980, which was thought not likely to result in a claim against the government for future medical care. A Clinical Note of the same date reveals a diagnosis of low back strain, acute (VBMS record 12/29/2004 at 1). 

A May 22, 1980, Orthopedic Clinic Note reveals report of a recent motor vehicle accident on May 5th where the Veteran was hit by another car at a stop light, with acute episode of lumbago. Examination revealed a right paraspinal muscle spasm, but otherwise within normal limits. The examiner assessed lumbago with some radiation to the right leg (VBMS record 01/13/1987 at 1). 

A May 27, 1980, Orthopedic Clinic Note reveals the Veteran's complaint that he suffered reinjury of his back at work the previous week. The examiner noted paraspinal muscle spasms, tenderness, and limited motion (VBMS record 01/13/1987 at 3).

A July 8, 1982, Clinical Note reveals possible rheumatoid arthritis with erythema, pain, and severe tenderness of the eye (VBMS record 01/13/1987 at 18). 

A July 9, 1982, Internal Medicine Note reveals complaint of a stiff back. X-rays of the spine were normal. However, a review by the staff rheumatologist revealed probable mild bilateral sacroiliitis. Diagnostic possibilities included early ankylosing spondylitis (VBMS record 09/19/2014 at 44). 

A July 23, 1982, Internal Medicine Clinic Note is identified as a follow-up to rule out spondyloarthropathy. The assessment was: cannot rule out early spondyloarthropathy at this time; however, the patient has no clear manifestation of a definable arthropathy (VBMS record 01/13/1987 at 14).

An April 18, 1983, Internal Medicine Note reveals the Veteran's complaint that his low back pain had gotten worse over the previous 3 months. The examiner assessed ankylosing spondylitis (VBMS record  02/24/2005 at 59).

An April 29, 1985, Emergency Care Note reveals the Veteran was involved in a motor vehicle accident and felt somewhat dizzy. The examiner assessed no evident injury (VBMS record 01/13/1987 at 7).

There is no service separation examination of record. After service, a December 24, 1991, VA Spine Examination reveals the Veteran's account of the motor vehicle accident in "1977." The Veteran did not report any subsequent injuries. On examination of the right lower extremity, there was increased tone and there was a definite spastic weakness throughout, grade 4/5. This appeared to be physiologic. There was good strength in the left lower extremity and the tone was slightly increased. The examiner noted a spastic gait with a right circumduction component. Romberg testing fell slightly toward the right. The examiner assessed residual spastic traumatic paraparesis with weakness and increased tone, particularly in the right lower extremity, with residual gait difficulty and sensory loss. 

While the Veteran had not reported any recent injury to the December 1991 VA examiner, an April 7, 1992, Workers' Compensation Initial Report notes that he sustained a workplace injury in December 1991, just weeks before the December 1991 examination. The Veteran stated that he had been working for his employer for a long period of time and had no previous difficulties at work. He stated that, prior to the injury, he had no symptoms referable to the lumbosacral spine (VBMS record 03/16/1993 at 76).

A September 18, 1992, lumbar-thoracic myelogram reveals a ventral epidural defect at T7-8 in the midline consistent with a herniated disc. Also noted is the presence of an epidural defect, predominantly centrally in the midline at the L4-5 level (VBMS record 10/06/2002 at 1). 

An October 13, 1993, Emergency Department Note reveals the Veteran's report of a history of crushing injury to L4-5 in December 1991. A separate note of the same date indicates the Veteran was being treated for lumbar degenerative disc disease related to a workers' compensation problem. A CT scan done that day showed disc herniation at L5-S1 and L4-5 with mild spinal stenosis, which was not significantly different from an MRI of July 1, 1992 (VBMS record 03/16/1993 at 3-5). 

A March 15, 1993, Medical Consultation includes the history that, on December 12, 1991, while working at the port of Miami, the Veteran was crushed between a truck and a 600 pound spool of wire. X-ray examinations were done. There was no fracture noted, but he was told that he had a herniated nucleus pulposus of L4-5. The examiner assessed lumbar myofascial syndrome and herniated nucleus pulposus (VBMS record 03/16/1993 at 25). 

A March 10, 1999, MRI of the lumbar spine reveals a transitional lumbosacral segment. At L4-L5, there was a mild degenerative disc change, broad based diffuse disc bulge, and eccentric left posterolateral disc protrusion, resulting in mild-moderate spondylostenosis and moderate left sided foraminal narrowing, with possible compression of the exiting left L4 nerve root. At L5-S1, there was a small focal right paramedian disc protrusion, perhaps involving the right S1 nerve root. There was also a mild degenerative disc signal and broad based disc bulge. Suspected annular fissures were present posteriorly at L4-L5 and L5-S1. There was a mild developmental narrowing of the spinal canal in the lumbar region (VBMS record 08/02/2004). 

An October 10, 1994, MRI of the lumbar spine reveals congenitally narrowed caudal lumbar canal; a small herniated disc centrally and into the right at L5-S1 affecting perhaps the nerve root takeoff of the S1 nerve root; diffuse herniated discs, more prominently at L4-L5, which may be causing central stenosis, but which did not lateralize more to the left than to the right (VBMS record 08/02/2004). 

A November 1, 1994, lumbar CT scan reveals findings consistent with a small central and right posterolateral herniated nucleus pulposus of the L5-S1 disc, a transitionalized segment at the lumbosacral junction at the L5 level, central and left posterolateral herniated nucleus pulposus of the L4-5 disc, spinal stenosis at multiple levels with some mild narrowing of the neural foramina at L4-5 bilaterally, and degenerative changes of the facet joints (VBMS record 10/06/2002 at 4). 

A July 27, 1998, Hospital Admission Note reveals the Veteran's account that he was injured on December 12, 1991, when he was hit by a communication spindle and was paralyzed from the waist down. One coworker was killed immediately and another who became quadriplegic committed suicide 2 months prior (VBMS record 08/19/2014 at 23).  

A January 11, 2001, Nursing Note reveals complaint of back pain "x 9 yrs" with radiation into the right leg for the past day (VBMS record 08/19/2014 at 158). 

A July 26, 2004, MRI of the lumbar spine reveals diffuse congenital narrowing of the lumbar spinal canal with mild acquired spinal canal stenosis at L4-5 secondary to bulging disc material, degenerative changes, and a midline and right paramedian disc protrusion. There was also a midline and right paramedian disc protrusion at L5-S1. Moderate foraminal stenosis was present bilaterally at L4-5, with mild foraminal stenosis bilaterally at L3-4 and L5-S1 secondary to bulging disc material, and mild degenerative changes in conjunction with congenitally shortened pedicles throughout the lumbar spine (VBMS record 10/06/2002 at 12).

A November 9, 2004, Clinical Note reveals complaint of low back pain and pain in the legs right, greater than the left, stemming from an accident at some point in 1978 according to him (there is a conflict of documentation about the actual dates). The Veteran stated that the back pain was constant and the pain in the right leg was erratic, occasionally producing a stabbing sensation and sometimes only numbness. 

When questioned about sphincteric function he stated that he wears an external catheter and he occasionally has some accidents with his bowel control. Strength was difficult to assess because cooperation was not always optimal, but it appeared to be within normal limits, and muscle bulk was preserved in all four limbs. The Veteran was able to perceive vibration only above the rib cage. Light touch was within normal limits. There were no signs of myelopathy whatsoever. Tendon reflexes were subdued, abdominals were present, and plantar responses were flexor. Hoffmann's was absent. MRIs revealed nothing significant except a prolapsed disc, probably T7 or T8. This did not seem to strangle the spinal cord and ample spinal fluid could be seen behind the cord at the level of the lesion. In the lumbar spine the last two discs showed signs of degeneration and both of them bulged, especially L4, which in conjunction with congenitally short pedicles produced a significant stenosis opposite the L4-L5 space. The Veteran was thought a candidate for surgical decompression inasmuch as he showed some pathology in the lumbar spine but the examiner had reservations about the potential for success of any surgical endeavor in this case and was very circumspect in his expressions of optimism or otherwise about the surgical results (VBMS record 11/15/2004).

A December 29, 2004, Operative Report reveals a decompression and discectomy at L4-5 and L5-S1 was performed for preoperative diagnosis of canal stenosis in the right lateral recess producing radiculopathy and back pain (VBMS record 11/15/2004).

An August 31, 2006, Spinal Cord Injury Consult reveals reported lumbar spine injury and resultant bilateral lower extremity weakness, right more than left, impaired sensation, and bowel and bladder incontinence. Fusion at L4-S1 and laminectomy was noted in 2004. The Veteran reported having had chronic pain since. He had pain radiating down the right lower extremity to the foot, with numbness/tingling, worse with prolonged sitting, up to 10/10, relieved by lying on either side with pillow between his legs. Baseline pain was 3/10. The examiner assessed lower motor neuron/cauda equina (VBMS record 01/25/2010 at 9). 

The report of a VA Spine Examination dated February 2010 reveals the Veteran's report that, on May 6, 1980, he was involved in a motor vehicle accident at the White Sands Base. Following the accident, he was rendered densely paraparetic. The left lower extremity was more greatly affected and had little residual function, with loss of bowel, bladder, and sexual function. Following his injury, he remained in the service but was reassigned to a sedentary position. He did not have surgery at the time of the original injury, but in 2004, reports having laminectomies at L4-S1 in New Orleans. The examiner assessed cauda equina syndrome with significant residual deficit in the form of paraparesis, gait dysfunction, bowel, bladder, and erectile dysfunction. The examiner could not offer an etiology opinion without resorting to speculation. 

The rationale for the lack of an opinion was that, it is unclear from the review of the claims file that there had been a persistent problem since 1980 when the motor vehicle accident was documented. Subsequent spinal imaging was fairly unimpressive. There were some inconsistencies in the Veteran's claim of remaining paraparetic with bowel, bladder, and sexual dysfunction following the initial motor vehicle accident. Repeated imaging documented in the claims file did not reveal significant abnormality until recently. There were notes in the medical record that document back pain 3 years after the motor vehicle accident, but there was no mention of lower extremity weakness or the additional difficulties noted on examination. A review of the claims file indicates that these deficits did not start at the time of the motor vehicle accident as the Veteran claimed. 

A November 2010 private examination report from A. Selbst, MD reveals that, on May 5, 1980, the Veteran was involved in a motor vehicle accident when he was hit from behind by a tractor trailer in El Paso Texas. The Veteran sustained multiple traumas, especially to his lower back. He was subsequently taken to William Beaumont Army Medical Center where he was hospitalized. During his stay, he was found to be paraparetic of the lower extremities. Plain X-rays of the entire spine and pelvis were essentially negative. A December 24, 1991, examination revealed residual spastic paraparesis with weakness and increased tone, particularly in the right lower extremity with residual gait difficulty and sensory loss. This indicated the chronicity of the Veteran's low back and neurological symptoms. There were no further records concerning his lower back pain. However, he did present for a lumbothoracic myelogram in Miami in 1992. This revealed a ventral epidural defect at T7-8 and at the L4-5 level consistent with disc herniation. He again presented in 1994 at South Miami Hospital where another myelogram revealed herniated nucleus pulposus at L4-5 multiple level spinal stenosis and degenerative facet joint changes. An MRI of the lumbosacral spine also done in 1994 revealed a congenitally narrowed caudal lumbar canal with herniated disc at L4-5. An MRI done in 1999 confirmed the thoracic herniation although at T8-9 as well as the L4-5 and L5-S1 disc protrusions. Subsequently, all the above pathology was confirmed by MRI of the thoracic and 1umbar spine in 2004. 

Dr. Selbst noted that he did not have any C file or private medical records to describe the symptoms necessitating the above imaging studies. However, records from December 2009 noted a history of cauda equina syndrome and chronic lower back pain. He could confirm, based on the records, that the Veteran had symptoms of cauda equina syndrome as early as 2005 associated with urinary and bladder incontinence and the need for an external catheter. 

Dr. Selbst offered the opinion that it is as likely as not that the Veteran's disability (Diagnostic Code 5242) is a direct result of military service. Dr. Selbst reasoned that while documentation from the claims file is scanty, there is documentation of complaints of lower back pain with abnormal physical findings to 1983. However, in 1991, the Veteran was evaluated by a neurologist who diagnosed spastic paraparesis with weakness and increased tone, particularly in the right lower extremity, with residual gait difficulty and sensory loss. Dr. Selbst emphasized the word "residual" used by the VA neurologist indicating chronicity of his symptoms and abnormal physical findings. 

The RO sought an addendum to the February 2010 VA examination in May 2013, to obtain reasons for the failure to provide an opinion without resort to speculation. The examiner was also asked to review the private opinion and the Social Security records, which detailed the Workers' Compensation injury in December 1991. The examiner opined that the claimed cauda equina syndrome was less likely than not (less than 50 percent probability) incurred in or caused by service. The rationale was because he had a crush injury to his back on December 12, 1991, per the Social Security records. Moreover, neurogenic symptoms were not reported in numerous examinations after service. Indeed, the Veteran reported full erection on January 11, 2001, with Viagra, which would be unlikely if he had cauda equina syndrome at that time. 

After a review of all of the evidence, the Board finds that no current spinal cord injury residuals are associated with the in-service motor vehicle accident or otherwise with service. In so finding, the Board acknowledges that there is a direct conflict in the medical opinion evidence on the question of the relationship between the cauda equina syndrome and the motor vehicle accident in service. 

It is the responsibility of the Board to assess the credibility and weight to be given the evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board. See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). The Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991). 

The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the November 2010 private opinion is fundamentally based on an inaccurate factual premise and is not credible evidence. In so finding, the Board notes that, while Dr. Selbst emphasized the significance of the December 24, 1991, VA neurological examination findings, there is no discussion or acknowledgment on his part of the Veteran's December 12, 1991, on-the-job crush injury which shortly preceded that examination. There is also no discussion or acknowledgment of the Veteran's statement in April 1992 that, prior to that injury, he had no symptoms referable to the lumbosacral spine. Based on Dr. Selbst's statements regarding the scant evidence between the service injury and the December 1991 examination, it would appear this crucial evidence, which was not provided by the Veteran directly, but was provided by the Social Security Administration, was not shown to Dr. Selbst. 

Dr. Selbst also did not address evidence in the service treatment records indicating that, on November 11, 1984, the Veteran sustained an ankle injury while playing football (VBMS record 01/13/1987 at 12). This certainly indicates that he remained physically active after his motor vehicle accident. An opinion finding significant spinal cord injuries to be related to that accident should account for this evidence. 

In contrast, the May 2013 VA examination was based on a thorough review of the record, which included not only the Social Security records, but Dr. Selbst's opinion as well. The opinion was conclusively stated and accompanied by a rationale firmly rooted in an accurate description of the evidence. 

To the extent the Veteran's statements and assertions support a direct service connection theory of etiology, the Board finds that they are based substantially and materially on non-credible evidence. They are therefore also non-credible. 

There is no medical opinion purporting to establish a secondary service connection etiology based on the Veteran's service-connected disabilities which include PTSD, a traumatic brain injury, and scars on the scalp, face, and left upper extremity. 

In sum, cauda equina syndrome is not listed among the diseases for which the presumption of service connection for certain chronic diseases, and the provisions regarding chronicity in service and continuity of symptomatology after service must be considered; residuals of a spinal cord injury, to include cauda equina syndrome, are not related to injury or disease in service and are not related by causation or permanent worsening to a service-connected disability or disabilities.

In light of the Board's findings, the Board concludes that service connection for claimed residuals of a spinal cord injury is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


Rating Claims

Entitlement to a disability rating for posttraumatic stress disorder (PTSD) in excess of 70 percent since November 9, 2011, in excess of 50 percent prior to November 9, 2011.

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition. Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment. See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

In the process of evaluating a psychiatric/mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms and the veteran's capacity for adjustment during periods of remission. After consideration of these factors, and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering rather than based solely on the examiner's assessment of the level of disability at the moment of examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. See 38 C.F.R. § 4.126. 

The VA Secretary, acting within his authority to adopt and apply a schedule of ratings, chose to create one General Rating Formula for Mental Disorders. 38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130. 

By establishing one general formula to be used in rating more than 30 mental disorders, the VA Secretary anticipated that any list of symptoms justifying a particular rating would, in many situations, be either under- or over-inclusive. The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997). See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992). 

The schedular criteria incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5). 38 C.F.R. §§ 4.125, 4.130. 

Since August 4, 2014, VA has required a diagnosis of a mental disorder that conforms with the DSM-5. For claims prior to that date, VA required a diagnosis that conformed with the DSM-IV-TR. See Schedule for Rating Disabilities: Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093, 45,093 -94 (Aug. 4, 2014 (amending 38 C.F.R. § 4.125)).

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code. Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). See 38 C.F.R. § 4.126. 

If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443. The Court of Appeals for the Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

In the April 2010 rating decision, the RO granted service connection and assigned an initial 50 percent rating for PTSD, pursuant to Diagnostic Code 9411, effective August 3, 2009. In May 2016, a 70 percent rating was granted effective November 9, 2011. 

Pertinent to the claim on appeal, the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provide the following ratings for psychiatric disabilities: 

A 10 percent rating is warranted for PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent rating is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood. Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. 4.130, Diagnostic Code 9411.

During the pendency of this claim, the DSM-IV was superseded by a new fifth edition that significantly changed diagnostic metrics for mental illnesses. Diagnostic and Statistical Manual of Mental Disorders 16 (5th ed. 2013) (DSM-5). In pertinent part, the DSM-5 eliminated the GAF scores used in the DSM-IV. 

The report of a VA Mental Disorders Examination dated March 2010 reveals the Veteran's complaint that he was depressed at times due to a preoccupation with medical problems, but was not in a persistent state of depression. He was observed to be clean, neatly groomed, restless and tense. Speech was spontaneous, coherent, mumbled, slightly dysarthric at times, and pressured at times. Affect was intense; mood was irritable; orientation was intact. He reported no delusions or hallucinations. His behavior was judged to be not inappropriate. He reported no obsessive or ritualistic behavior. He reported panic attacks 1 to 2 times per month, lasting minutes, where he cannot function. He had no suicidal ideation or homicidal ideation. Impulse control was fair. His memory was normal. Symptoms daily or most days were moderate, and at times, severe, lasting from hours to all day. There was social avoidance of crowded and noisy places, anxiety in crowds, irritability with loss of temper, insomnia, very poor concentration, intrusive thoughts, and nightmares of trauma. The examiner assigned a GAF score of 50. 

The examiner found that very poor concentration and irritability would likely impair the Veteran's work performance. Irritability and nightmares caused marital conflicts and emotional detachment from siblings. The Veteran reported only one friend with minimal contact. Leisure activities were confined to solitary activities at home. Intrusive thoughts, nightmares, and flashbacks of trauma caused significant impairment of quality of life. The examiner commented on the rating criteria finding that the criteria of total occupational and social impairment were not present. With respect to the 70 percent criteria, the examiner found no deficiencies in judgment, but found there were deficiencies in thinking, family relations, work, and mood. 

A March 30, 2010, VA Mental Health Note reveals that cognitive functioning was grossly intact; eye contact was good; mood and affect were euthymic and congruent; speech was logical, fluent, and coherent; there were no perceptual disturbances; insight and judgment were fair to good. There was no risk of suicide or homicide. The examiner assigned a GAF score of 50 (VBMS record 04/15/2010 at 3).

February 1, and 22, 2011, VA Mental Health Notes reveals cognitive functioning was intact; mood and affect were euthymic and congruent; speech was logical, fluent, and coherent; and, thought content was non-delusional. There were no perceptual disturbances. Insight and judgment were fair. There was no risk of homicide or suicide. The examiner assigned a GAF score of 50 (VBMS record 03/08/2011 at 3-4).

The report of a VA PTSD Examination dated May 2016 reveals the Veteran's account that his wife complains he is irritable and withdrawn. Since the last examination, he had not been working. He could not recall the last time he was able to work. There was no evidence of psychosis or mania. Findings were positive for depression and anxiety, irritability/angry outbursts, intrusive thoughts, early and middle insomnia, nightmares, hypervigilance and isolation. Symptoms of PTSD included a depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss such as forgetting names, directions, or recent events, impairment of short- and long-term memory (retention of only highly learned material while forgetting to complete tasks), disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and, difficulty in adapting to stressful circumstances including work or a worklike setting. The Veteran was fully alert and oriented. He was noted to repeat himself and was aware of his cognitive problems. He took pride in his coping skills, e.g. using a tablet and cell phone for reminders. Attention and concentration were fair. Affect was restricted. Mood was "OK." Speech was slurred with some words. There were no delusions reported or elicited. He denied hallucinations. Insight and judgment were fair. The Veteran denied suicidal ideation or homicidal ideation. 

The VA examiner opined that the Veteran's PSTD was productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. 

After a review of all of the evidence, the Board finds that the Veteran's service-connected PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, for the entire period on appeal. Accordingly, a 70 percent rating is warranted for the period prior to November 9, 2011. However, at no time during the period on appeal has the Veteran's PTSD been productive of total occupational and social impairment. Therefore, a 100 percent rating is not warranted. 

The Board acknowledges that there is a conflict in the medical opinion evidence as to whether the criteria for a 70 percent rating prior to November 9, 2011. The Veteran's private physician, Dr. Selbst, agreed in November 2010 that a 50 percent rating was appropriate. However, as set out above, the March 2010 VA examiner found that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in work, family relations, thinking, and mood. The only area found not to have deficiencies was judgment. School functioning was not addressed and is, from a review of the Veteran's VA Form 21-8940, not relevant. Thus, the Board finds that the examiner described deficiencies in most areas relevant to the Veteran's case. This is probative of entitlement to a 70 percent rating. 

Moreover, the March 2010 examiner described symptoms ranging from moderate to severe, a description probative of a level in excess of that contemplated for a 50 percent rating. In addition, GAF scores have consistently been assigned at the level of 50. This indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Such GAF scores are probative of a rating in excess of 50 percent. 

At the Board hearing, the Veteran described significant impairments in memory, mood, and daily functioning that involve most areas of the Veteran's life. Again, this is probative of deficiencies in most areas. The Board acknowledges its obligation to read the filings of this pro se claimant liberally. See Moody v. Principi, 360 F.3d 1306 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); and Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (each emphasizing that pro se filings must be read liberally). 

The Board resolves the conflict in the evidence in favor of the Veteran's claim. Accordingly, the criteria for a 70 percent rating have been met for the entire period on appeal. 

As noted above, the Veteran's PTSD has not resulted in total occupational and social impairment. There is no medical opinion that supports such a finding. Moreover, while the GAF scores assigned are consistent with a 70 percent rating, they do not suggest total occupational and social impairment. 

Recent VA outpatient treatment reports can be summarized as showing ongoing treatment, counseling, and therapy (group and individual) for PTSD symptoms such as anxiety, depression, sleep difficulty, nightmares, irritability, social avoidance, and hyperarousal. However, the Veteran has continued to function at a level that is less severe than total occupational and social impairment. GAF scores have remained consistent in the range 41 to 50 except for a GAF score of 35 in May 2013. 

The Board acknowledges the Veteran's presentation and behavior at the Board hearing, which was at times inappropriate. The Veteran was generally unresponsive to requests from the chairman; his speech was often rambling and delivered at such a loud volume it amounted to yelling. Nevertheless, the Veteran was not incoherent and he advocated with conviction his belief that his PTSD symptoms were affecting his life in a significant way. While his behavior was deemed inappropriate, thus bolstering the argument that a 70 percent rating is warranted, it did not suggest that he was totally occupationally and socially impaired. 

In short, the gross impairment of behavior resulting in severe disorientation of the individual which is contemplated by the 100 percent rating criteria, is simply not evident in this case at any time. As such, the Board concludes that a 100 percent rating is not warranted at any time. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

The Veteran has not raised any other issues regarding this claim, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to March 1, 2016.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16. A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. §§ 3.340(a)(1), 4.15.

A claim for a total disability rating based upon individual unemployability presupposes that the rating for the service-connected disability is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider. Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994). In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term substantially gainful occupation is not specifically defined for purposes of the regulations governing TDIU. However, marginal employment is not considered substantially gainful employment. Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person. Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop. 38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United States Court of Appeals for Veterans Claims (Veterans Court) referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment. In a pertinent precedent decision, the VA General Counsel opined that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. Thus, the criteria include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91.

In light of the partial grant set out above, a 70 percent rating is in effect since August 3, 2009, and an 80 percent rating is in effect since March 1, 2016, due to combined effects of service-connected PTSD, traumatic brain injury, and scars. Therefore, the schedular requirements for TDIU have been met for the entire appeal period, which is the same period encompassed by the PTSD rating claim. 

Regarding whether the service-connected disabilities have rendered the Veteran unable to secure or follow a substantially gainful occupation, the RO has concluded that this criterion has been met. Its assignment of an effective date for TDIU of March 1, 2016, is based on the mistaken interpretation of the date of claim as the date of receipt of the VA Form 21-8940. As noted above, consistent with Rice, the date of claim is the date of receipt of the claim of entitlement to service connection for PTSD. 

As with the Veteran's PTSD symptoms, which have been present at a consistent level throughout the period on appeal. The Veteran has not worked on a full time basis since 1988. The Board finds that the Veteran's ability to engage in any substantially gainful, i.e., non-marginal, type of employment has also been impaired at a consistent level during the same period. The considerable employment limitations described by the May 2016 examiner did not begin at the time of the examination, but have been present throughout the period on appeal, owing largely to the Veteran's PTSD. These limitations are beyond what would be reasonable to expect an employer to accommodate. The Board therefore concludes that expecting the Veteran to find and keep a job consistent with these limitations is not within the bounds of reason. Accordingly, and resolving any doubt regarding the impact of nonservice-connected conditions in the Veteran's favor, the Board finds that TDIU is warranted for the entire period. 

Duties to Notify and Assist

VA's duty to notify was satisfied by letters in December 2009 and August 2010. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The PTSD and TDIU issues arise from the Veteran's disagreement with the initial evaluation for PTSD, following the grant of service connection, and no additional notice is required. The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the CAVC have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for 'downstream' issues following a service connection grant, such as initial rating and effective date claims).

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, records from the Social Security Administration, and private treatment reports identified by the Veteran. The RO received a response from the National Personnel Records Center in June 1987 that a separation physical was not of record. To the extent this indicates that the record once existed and is now missing, the Board has considered VA's enhanced duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened. Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)). 

As discussed above, the Board has accorded the benefit of the doubt regarding TDIU entitlement, the PTSD rating, and reopening of the service connection claim. There is no doubt to be resolved regarding entitlement to service connection for a spinal cord injury. To that end, the Board has carefully explained its reasons and bases for denial of that matter. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained. 

The RO has also obtained thorough medical examinations and medical opinions. The Veteran has made no specific allegations as to the inadequacy of any opinion. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). He has submitted a contradictory opinion. However, the Board has determined that the opinion is based on inaccurate facts and is not credible evidence. 

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record. See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2016). The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record. 

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim. Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel


Department of Veterans Affairs


